m- \$--b%'*<K




            ,      ,                                  FILED IN

                                                      JAN 20 2015
                                                 CHRISTOPHER A. PRINE
                                                          CLERK




                              V

            IhKUCL SHi^tf JUDICAL folS<<Ud (jllditf
                P^i^nu vfid Wrf ^ Mahi^hus

       4 -ton UowdW^wli ^o* Of M_ ImMicja^ (mi



lb 1Wc \Wtl/^lSLLJUtfifL ff t\\L M&V dao\UAL(Mac*
CaM <o msvuzm, /v\q 6<eAM< Melon's foil Coufci Omuc
1b lis, Maw Moorjl GMIv\d VttlMQUXo POoquglm^ fcfr


fW^vL \M\U_ SAtoV\ 3uS>l CAttjL -
                               I.
   ^
       1U1 (ijlPtertt (Wi Of <vt SfMlOF 4xAS, /K W£lLAi(v\t
                               l.                              RECEIVED
                                                      FIRST COURT OF APPEALS
                                                          HOUSTON, TEXAS

                                                           JAN 2 0 2015

                                                       CHRISTOPHER A. PRINE
                                                      [CLERK
                               I.
 Pu




 £f\fwuwi M, \J? fire \tf lln ^WW P)2°i


                          vmx

      iu^&Lfo^ 1V\ R£CC6HI<\DVA<UM QUI PftDGL^ telLHlES
KHSllJlAaL AvAO Olrf/XQAiL^ \Afl\ftlH6 fiDOl C*-OfftC£IL

flTd&UfcSrt <WM W\S f\L-fi<\fi A CAL GftAhVfia^ AHbftM MfcriDMAUS
SOH6 \H<\Al 2*\ku iiO\UALQl^CJL CfiLlJi Artb llMS\C
\SSOL GlAl (WlL^> MlMaW Wo*L1& VtoDOLlMO foLU^S£

                                 5L-
                 GffctifMLtt SflfrMlCtf,

    \W\% (L\L$l\ftCAiL \S <0 OcMH -tvUVf Ibto tfcjSL Mb (MM*
(LOPtiLS Gf <\\\S> ftcMcM foil Wit Of MahOAKUS, WML E££H 0£-
LMtttilb tilVOU AviOlcMDW Uk«Ii^ Gxirtft D&ftltf AflilHft
Av\0 ^aoSri5^v\tfti^ CteAHltt P£J^\DiK6 \n<uL ^H&fwr
Jqo\ual QfeflUci CoaOl of \W& QiAHtf 1&A&